DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of Claims 10 and 11 (included with the subject matter of parent Claim 1 – specifically “the blocking layer and the carrier covering the cavity” of Claim 1 with “the blocking layer is applied on the conversion layer” of Claim 10 and “a housing forming a cavity, the emitter device, the conversion layer and the blocking layer being arranged in the cavity” of Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 10 and 11, the Examiner notes the subject matter of Claims 10 and 11, after the amendment to Claim 1 in the RCE filed 12/17/21, now contains subject matter which was not originally described in the specification or drawings as filed. There is no support for “the blocking layer and the carrier covering the cavity” of Claim 1 combined with “the blocking layer is applied on the conversion layer” of Claim 10 and “a housing forming a cavity, the emitter device, the conversion layer and the blocking layer being arranged in the cavity” of Claim 11. 

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1, 3, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (US Patent Application Publication No. 2011/0220953) (“Bechtel”) in view of Vriens et al. (US Patent No. 5,813,753) (“Vriens”).
Regarding Claim 1, Bechtel teaches a phosphor-converted light-emitting device, comprising: an emitter device (Figure 1, item 10) configured to emit a spectrum of electromagnetic radiation (¶0027), a conversion layer (Figure 1, item 12) comprising at least one phosphor (¶0027), the conversion layer being configured to convert electromagnetic radiation of the spectrum into electromagnetic radiation of a different further spectrum (¶0027), a blocking layer (Figure 1, item 14) configured to attenuate electromagnetic radiation outside the further spectrum (¶0029), the conversion layer being arranged between the emitter device and the blocking layer (see Figure 1, note orientation of stacked layers) and the light-emitting device being configured to emit electromagnetic radiation of the further spectrum at a side of the light-emitting device where the blocking layer is arranged (¶0029).
Bechtel does not specifically teach a carrier transparent for electromagnetic radiation of the further spectrum, the blocking layer being applied to the carrier and arranged between the carrier and the conversion layer, and a housing forming a cavity, the emitter device and the conversion layer being arranged in the cavity, and the blocking layer and the carrier covering the cavity.  However, Vriens teaches an LED orientation having the LED in a housing with a cavity (see housing called “SUBSTRATE” in Figure 3, note cavity depicted where LED stack is positioned), a carrier (Figure 3, item 36) with a blocking layer applied to the carrier (Figure 3, item 37) between the LED and the carrier (see orientation of elements in Figure 3) with both the blocking layer and carrier covering the cavity made by the housing (see orientation of elements in Figure 3). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing to use the housing/carrier/blocking layer structure of Vriens with the device of Bechtel as Vriens teaches the structure allows for better light conversion material efficiency which enhances transmission of visible light and gives an overall result of more efficient use of both emitted light types (column 5, lines 1-16).
Regarding Claim 3, Bechtel further teaches the blocking layer is a Bragg mirror (¶0010 – see also Table 1).
Regarding Claim 5, Bechtel further teaches the blocking layer reflects electromagnetic radiation emitted by the emitter device to the conversion layer and thus enhances an intensity of electromagnetic radiation of the further spectrum (¶0029).
Regarding Claim 7, Vriens further teaches the carrier is a glass substrate (see Figure 3, item 36).
Regarding Claim 13, Bechtel teaches a phosphor-converted light-emitting device, comprising: an emitter device (Figure 1, item 10) configured to emit a spectrum of electromagnetic radiation (¶0027), a conversion layer (Figure 1, item 12) comprising at least one phosphor (¶0027), the conversion layer being configured to convert electromagnetic radiation of the spectrum into electromagnetic radiation of a different further spectrum (¶0027), a blocking layer (Figure 1, item 14) configured to attenuate electromagnetic radiation outside the further spectrum (¶0029), the conversion layer being arranged between the emitter device and the blocking layer (see Figure 1, note orientation of stacked layers) and the light-emitting device being configured to emit electromagnetic radiation of the further spectrum at a side of the light-emitting device where the blocking layer is arranged (¶0029).
Bechtel does not specifically teach a carrier transparent for electromagnetic radiation of the further spectrum, the blocking layer being applied to the carrier and arranged between the carrier and the conversion layer, and a housing forming a cavity, the emitter device and the conversion layer being arranged in the cavity, and the blocking layer and the carrier covering the cavity, wherein the blocking layer reflects electromagnetic radiation emitted by the emitter device to the conversion layer and thus enhances an intensity of electromagnetic radiation of the further spectrum.  However, Vriens teaches an LED orientation having the LED in a housing .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtel as modified as applied to Claim 1 above, and further in view of Roitman et al. (US Patent Application Publication No. 2015/0034990) (“Roitman”).
Regarding Claim 2, Bechtel as modified teaches Claim 1 as indicated above. Bechtel as modified does not specifically teach the blocking layer is an interference filter, although Bechtel does teach filtering light via a DBR (¶0010 – see also Table 1).  Roitman teaches an interference filter (Figure 1, item 140) used to filter light emitted from an LED structure also having a phosphor layer (see Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the interference filter of Roitman in the device of Bechtel as modified, as Roitman teaches the filter is effective to reduce emission of light directly from the LED (¶0022-0024).  










Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtel as modified as applied to Claim 1 above, and further in view of Ichikawa et al. (US Patent Application Publication No. 2015/0137164) (“Ichikawa”).
Regarding Claim 2, Bechtel as modified teaches Claim 1 as indicated above. Bechtel as modified does not specifically teach the blocking layer comprises a metal layer, although Bechtel does teach filtering light via a DBR (¶0010 – see also Table 1).  Ichikawa teaches a metal mirror layer (¶0051) used to filter light emitted from an LED structure also having a phosphor layer (see Figure 3).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use metal layer of Ichikawa in the device of Bechtel as modified, as Ichikawa teaches the metal layer can be used with a DBR to boost reflectivity (¶0051) and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtel as modified as applied to Claim 1 above, and further in view of Camras (US Patent Application Publication No. 2008/0023719) (“Camras”).
Regarding Claim 8, Bechtel as modified teaches Claim 1 as indicated above.  Bechtel as modified does not specifically teach a lens arranged on the carrier above the emitter device, the lens being transparent for electromagnetic radiation of the further spectrum.  Camras teaches a lens (Figure 6, item 2) arranged on a carrier above the emitter device, the lens being transparent for electromagnetic radiation of the further spectrum (¶0050). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the lens of Camras in the device of Bechtel as modified, as the lens of Camras allows for amplification of light emission from the LED structure (¶0038-0044).




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtel as modified as applied to Claim 1 above.
Regarding Claim 12, Bechtel as modified teaches Claim 1 as indicated above. Bechtel as modified does not specifically teach the further spectrum includes wavelengths of near-infrared radiation.  However, LED emission in the near-infrared spectrum is well-known in the art and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Response to Arguments









Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion













































Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891